Beck, J.
1. The court did not err in overruling the general demurrer to the petition as amended.
2. The special demurrers, so far as they were meritorious, were sufficiently met by amendment.
3. Even if some of the evidence admitted over objections was open to the objections urged, it was not of such materiality to require the grant of a new trial.
4. The charge fully and fairly covered the issues involved under the evidence.
5. There was sufficient evidence to authorize the verdict.

Judgment affirmed.


All the Justices concur.